DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 September 2022 have been considered by the examiner.

Drawings
The drawings filed on 08 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang (CN 106183462 B), using a machine translation, in view of Yada et al. (US PGPub 2011/0242250 A1), hereinafter Yada, and further in view of Chen et al. (CN104325639 A), hereinafter Chen.
With regard to Claim 1, Pang discloses a media processing device (Fig. 1; ¶0007), comprising: 
a body (Fig. 1; ¶0216, body including upper shell 11 and lower shell 20) defining a media supply chamber (Fig. 1; ¶0249-0250) and carrying a print head (Fig. 1; print head 141; ¶0240); 
a cover (¶0240; Fig. 1), the cover having an open position enabling access to the media supply chamber (Fig. 1), and 
a closed position (Fig. 3) enclosing the media supply chamber (Figs. 1, 3), and cooperating with the body to define a media path extending from the media supply chamber (Fig. 1) to a media outlet (Figs. 7-10; ¶0222; paper outlet 272); 
a target affixed to one of the body and the cover (¶0238-0239; Figs. 1-2; induction detection element 213 and hook 122); and 
an inductive proximity sensor affixed to the other of the body and the cover, disposed to detect the target when the cover is closed (¶0238-0239; Figs. 1-2; induction detection element 213 and locking hook 122; ¶0218); 
wherein, if the inductive proximity sensor detects the target, the inductive proximity sensor transmits a signal representative of the cover being closed (¶0238-0239; Figs. 1-2).
Pang does not explicitly disclose a cover carrying a platen roller; defining a media path extending from the media supply chamber, between the print head and the platen roller, to a media outlet; and the target being a conductor.
The secondary reference of Yada discloses a cover (¶0151; lid part 20) carrying a platen roller (Fig. 33; platen roller 48; ¶0083); defining a media path extending from the media supply chamber (Fig. 33), between the print head and the platen roller (print head 44; roller 48; paper 73; Fig. 33), to a media outlet (Fig. 33, outlet as shown for paper 73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the printhead and platen roller with cover of Yada, with the media processing device of Pang, in order to perform printing on the printing surface of the paper with the lid closed, as taught by Yada (¶0081).
The tertiary reference of Chen discloses an inductive sensor and a target conductor as claimed (¶0032, 0034-0035, inductive sensor 22 of Fig. 5 on the body and target conductor 180 on the cover lid 18, see Figs. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductive sensor and target conductor on the lid of Chen, with the combination of Pang-Yada, in order to control the power supply to stop supplying power to the unit based on the detection result of the cover being opened/closed, as taught by Chen (¶0034-0035).

With regard to Claim 2, Pang-Yada does not explicitly disclose wherein the target conductor is a strip of conductive material.
The tertiary reference of Chen discloses wherein the target conductor is a strip of conductive material (¶0032, 0034-0035).

With regard to Claim 3, Pang further discloses wherein the inductive sensor is affixed to the body (Figs. 1-2; ¶0238-0239; induction detection element 213), and wherein the target is affixed to the cover (Figs. 1-2; ¶0238-0239; locking hook 122), however Pang does not explicitly disclose wherein the target is a conductor.
The tertiary reference of Chen discloses a target conductor affixed to the cover (¶0032, 0034-0035, inductive sensor 22 of Fig. 5 on the body and target conductor 180 on the cover lid 18, see Figs. 5-7)

With regard to Claim 4, Pang further discloses wherein the inductive sensor is disposed at a first media path guide surface of the body (Figs. 1-2, side of media path on the side wall of body that acts as guide surface); wherein the target is disposed at a second media path guide surface of the cover (Figs. 1-2; locking clamp 122 at side guide surface of cover); and wherein the inductive sensor defines a sensing region that intersects the media path (Figs. 1-2; ¶0238-0239).
Pang does not explicitly disclose the target being a conductor.
The tertiary reference of Chen discloses a target conductor affixed to the cover (¶0032, 0034-0035, inductive sensor 22 of Fig. 5 on the body and target conductor 180 on the cover lid 18, see Figs. 5-7).

With regard to Claim 5, Pang does not explicitly disclose wherein the inductive sensor has a range substantially equal to a distance between the first and second guide surfaces when the cover is closed.
The secondary reference of Yada discloses wherein the inductive sensor has a range substantially equal to a distance between the first and second guide surfaces when the cover is closed (see Figs. 33-34, distance between coils substantially similar to distance between platen and print head).

With regard to Claim 6, although Pang  does not explicitly disclose a controller, this element is seen as an inherent teaching of the device, since Pang discloses the function of a controller, a controller must be present in order to function as intended; wherein the inductive sensor is configured to send a signal to the controller (¶0238-0239).
Likewise, the secondary reference of Yada discloses a controller (Fig. 34; control part 110; ¶0156. 0151); wherein the inductive sensor is configured to send a signal to the controller (Fig. 34; control part 110; ¶0156).
Likewise, the tertiary reference of Chen discloses the same (¶0035).

With regard to Claim 7, Pang further discloses wherein the signal includes at least one of a cover state (¶0238-0239), and a distance between the sensor and the target conductor.

With regard to Claim 8, Pang further discloses wherein the cover includes a rear portion rotatably coupled to the body at a hinge (Figs. 1, 6; ¶0221), and a forward portion carrying the target (Fig. 1; locking clamp 122), but does not explicitly disclose a forward portion carrying the target conductor and the platen roller.
The secondary reference of Yada discloses a forward portion carrying the target conductor and the platen roller (Figs. 33-34; ¶0151-0153).

Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Chen.
With regard to Claim 11, Pang discloses a media processing device (Fig. 1; ¶0007), comprising: 
a body (Fig. 1; ¶0216, body including upper shell 11 and lower shell 20) defining a media supply chamber (Fig. 1; ¶0249-0250) and a first guide surface Figs. 1-3; through paper outlet 272); 
a cover (Fig. 11; cover 12) movably coupled to the body between an open position to expose the media supply chamber (Figs. 1-3), and a closed position to enclose the media supply chamber (Figs. 1-3), the cover including 
a second guide surface configured to cooperate with the first guide surface (Fig. 1; ¶0252), 
when the cover is closed, to define a media path from the media supply chamber to an outlet (Figs. 1, 3, 7); 
an inductive sensor at a first of the first and second guide surfaces (Fig. 2; inductive sensor 213; ¶0238-0239); and 
a target at a second of the first and second guide surfaces, for detection by the inductive sensor when the cover is closed (¶0238-0239; Figs. 1-2; locking hook 122); 
wherein: if the inductive sensor detects the target conductor, the inductive proximity sensor transmits a signal representative of the cover being closed (¶0238-0239; Figs. 1-2).
Pang does not explicitly disclose the target being a conductor.
The secondary reference of Chen discloses an inductive sensor and a target conductor as claimed (¶0032, 0034-0035, inductive sensor 22 of Fig. 5 on the body and target conductor 180 on the cover lid 18, see Figs. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductive sensor and target conductor on the lid of Chen, with the combination of Pang, in order to control the power supply to stop supplying power to the unit based on the detection result of the cover being opened/closed, as taught by Chen (¶0034-0035).

With regard to Claim 12, Pang does not explicitly disclose wherein the target conductor is a strip of conductive material.
The secondary reference of Chen discloses wherein the target conductor is a strip of conductive material (¶0032, 0034-0035).

With regard to Claim 13, Pang further discloses wherein the target is affixed to the second guide surface (Figs. 1-2; locking clamp 122 at side guide surface of cover 12).
Pang does not explicitly disclose the target being a target conductor.
The secondary reference of Chen discloses a target conductor (¶0032, 0034-0035, inductive sensor 22 of Fig. 5 on the body and target conductor 180 on the cover lid 18, see Figs. 5-7).

With regard to Claim 14, Pang further discloses wherein the inductive sensor is affixed to the first guide surface (Fig. 2; inductive sensor 213; ¶0238-0239).

With regard to Claim 15, Pang further discloses wherein the inductive sensor defines a sensing region that intersects the media path (Figs. 1-2; ¶0238-0239).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a media processing apparatus wherein the inductive sensor is configured to generate a first detection signal in response to detecting the target conductor, and a second detection signal in response to detecting a further conductor traveling on the media path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is allowable because it depends from Claim 9.
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 16 is that applicants claimed invention includes a media processing device having target conductor affixed to one of the body and the cover; and an inductive proximity sensor affixed to the other of the body and the cover, disposed to detect the target conductor when the cover is closed; wherein the inductive sensor is configured to generate a first detection signal in response to detecting the target conductor, and a second detection signal in response to detecting a further conductor traveling on the media path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 17 is allowed because it depends from Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853